- Provided by MZ Technologies Table of Contents Exhibit e(20) NET SERVIÇOS DE COMUNICAÇÃO, S.A. as Borrower WHOLLY-OWNED SUBSIDIARIES OF THE BORROWER as Guarantors U.S.$200,000,000 LOAN AND GUARANTY AGREEMENT Dated as of June 19, 2008 BANCO INBURSA, S.A., as Lender TABLE OF CONTENTS Page ARTICLEI DEFINITIONS AND ACCOUNTING TERMS 3 SECTION1.01. Certain Defined Terms. 3 SECTION1.02. Computation of Time Periods 13 SECTION1.03. Accounting Standards 13 SECTION1.04. Terms Generally 13 ARTICLEII AMOUNTS AND TERMS OF THE ADVANCES 14 SECTION2.01. The Advances 14 SECTION2.02. Making the Advances 14 SECTION2.03. Repayment 14 SECTION2.04. Interest and Fees 14 SECTION2.05. Prepayment of the Advances 15 SECTION2.06. Payments and Computations 15 SECTION2.07. Taxes 16 SECTION2.08. Use of Proceeds 17 SECTION2.09. Note 17 SECTION2.10. Currency Indemnity 18 SECTION2.11. Mitigation Obligations 18 ARTICLEIII CONDITIONS TO EFFECTIVENESS AND LENDING 18 SECTION3.01. Conditions Precedent to the Initial Advance 18 SECTION3.02. Conditions Precedent to Each Advance 19 ARTICLEIV REPRESENTATIONS AND WARRANTIES 20 SECTION4.01. Representations and Warranties of the Borrower and the Guarantors 20 ARTICLEV COVENANTS OF THE GUARANTORS AND THE BORROWER 24 SECTION5.01. Affirmative Covenants 24 SECTION 5.02. Negative Covenants 27 SECTION 5.03. Financial Covenants 31 ARTICLEVI EVENTS OF DEFAULT 31 SECTION6.01. Events of Default 31 ARTICLEVII GUARANTY 33 SECTION7.01. Guaranty of the Obligations 33 SECTION7.02. Liability of Guarantors Absolute 33 SECTION7.03. Waivers by Guarantors 34 SECTION7.05. Reinstatement 34 SECTION7.05. Subrogation; Subordination 35 SECTION7.06. Remedies 35 SECTION7.07. Continuing Guaranty 35 SECTION7.09. General Limitation on Guarantee Obligations 35 ARTICLEVIII MISCELLANEOUS 35 SECTION8.01. Amendments, Etc 35 SECTION8.02. Notices, Etc 36 SECTION8.03. No Waiver; Remedies 36 SECTION8.04. Costs and Expenses 36 SECTION8.05. Right of Setoff 37 SECTION8.06. Binding Effect 37 SECTION8.07. Assignments and Transfer 37 SECTION8.08. Confidentiality 38 SECTION8.09. Restriction 38 . The Lender reserves the right to totally or partially restrict the amount of the Advances or the term within which to draw the same or both by means of simple written notice to the Borrower 39 SECTION8.10. Governing Law 39 SECTION8.11. Execution in Counterparts 39 SECTION8.12. Consent to Jurisdiction, Etc 39 SECTION8.13. Severability 40 SECTION8.14. WAIVER OF JURY TRIAL 40 SECTION8.15. No Fiduciary Relationship 40 SECTION8.16. USA PATRIOT Act 40 41 SCHEDULES Schedule A - Subsidiaries EXHIBITS Exhibit A ‑ Note and Guaranty Exhibit B ‑ Notice of Borrowing Exhibit C ‑ Process Agent Letter Exhibit D ‑ Certificate Exhibit E ‑ Assignment Agreement LOAN AND GUARANTY AGREEMENT dated as of June 19, 2008 NET SERVIÇOS DE COMUNICAÇÃO, S.A., a company organized under the laws of the Federative Republic of Brazil (the " Borrower "), the Subsidiaries of the Borrower listed on the signature pages hereof, as Guarantors, and BANCO INBURSA, S.A. (" Banco Inbursa ") as lender (the " Lender ") agree as follows: ARTICLEI DEFINITIONS AND ACCOUNTING TERMS SECTION1.01. Certain Defined Terms . As used in this Agreement, the following terms shall have the following meanings: " Accounting Standards " means GAAP or IFRS, as may be elected by the Borrower or required by applicable law. " Advance " has the meaning specified in Section2.01. " Advance Transaction " means an advance from a financial institution involving either (a) a foreign exchange contract or (b) an export contract. " Affiliate " means, as to any Person, any other Person that, directly or indirectly, Controls, is Controlled by or is under common Control with such Person or is a director or officer of such Person. " Applicable Rate " means 7.8750% per annum. " Big TV " means 614 Telecomunicações Ltda. and its subsidiaries. " Big TV Acquisition " means the acquisition by the Borrower or any of the Guarantors of 100% of the Voting Shares of 614 Telecomunicações Ltda. " Borrower " has the meaning specified in the recital of parties to this Agreement. " Borrowing Date " means each date on which an Advance is made. " Brazil " means the Federative Republic of Brazil. " Brazilian Central Bank " shall mean the Central Bank of Brazil ( Banco Central do Brasil ), or any successor entity. " Business Day " means any day on which banks are not required or authorized by law to close in Mexico City, Mexico, NewYork, New York or São Paulo, Brazil. " Capital Lease Obligations " means, with respect to any Person, any obligation which is required to be classified and accounted for as a capital lease on the face of a balance sheet of such Person prepared in accordance with the Accounting Standards; the amount of such obligation will be the capitalized amount thereof, determined in accordance with the Accounting Standards; and the stated maturity thereof will be the date of the last payment of rent or any other amount due under such lease prior to the first date upon which such lease may be terminated by the lessee without payment of a penalty. " Cash Equivalents " means any of the following, to the extent owned by the Borrower, the Guarantors, or a Subsidiary free and clear of all Liens except Liens permitted under this Agreement: (a)readily marketable direct obligations of the government of the United States or any agency or instrumentality thereof or obligations unconditionally guaranteed by the full faith and credit of the government of the United States maturing within one year from the date of acquisition thereof, (b)commercial paper, corporate promissory notes or other obligations maturing not more than twelve months from the date of acquisition thereof, and, as at any date of determination, rated A or better (or, in the case of commercial paper, A-1 or better) by Standard & Poor's Ratings Services, or A-2 or better (or, in the case of commercial paper, P-1 or better) by Moody's Investors Service, Inc., or their respective Brazilian affiliates, as may be applicable, (c)certificates of deposit maturing within one year from the date of acquisition thereof of any commercial bank that is a Brazilian regulated bank or member of the Federal Reserve System or has combined capital and surplus of at least U.S.$500,000,000 (or, to the extent non-U.S. Dollar denominated, the U.S. Dollar equivalent of such amount), (d)any readily marketable direct obligations of the federal government of Brazil or obligations guaranteed by the full faith and credit of the federal government of Brazil, denominated in either U.S. Dollars or Reais, in each case maturing not more than twelve months from the date of acquisition thereof and (e) securities and other obligations approved by the Comissão de Valores Mobiliários for investment by a Fundo de Renda Fixa. " Change in Tax Law " means any change in or amendment to the laws (or any rules or regulations thereunder) of Brazil or any political subdivision or taxing authority thereof or therein affecting taxation, or any amendment to or change in an official interpretation, administration or application of such laws, treaties, rules, or regulations (including a holding by a court of competent jurisdiction), which change or amendment becomes effective or, in the case of a change in official position, is announced on or after the date of this Agreement. " Change of Control " means the acquisition of ownership, directly or indirectly, beneficially or of record, by any "person" or "group" (as such terms are defined in the Securities Exchange Act of 1934 and the rules of the Securities and Exchange Commission thereunder as in effect on the date hereof) other than any Permitted Holder of more than 50% of the voting power of all Voting Shares of the Borrower. " Closing Date " means the date on which the Lender notifies the Borrower that the conditions precedent specified in Section3.01 have been satisfied. " Commitment " means the obligation of the Lender, on and subject to the terms and conditions of this Agreement, to make Advances to the Borrower in an aggregate amount not to exceed U.S.$200,000,000. " Comparable Treasury Issue " means the United States Treasury security or securities selected by an Independent Investment Banker as having an actual or interpolated maturity comparable to the remaining term of the Advances to be prepaid that would be utilized, at the time of selection and in accordance with customary financial practice, in pricing new issues of corporate debt securities of a comparable maturity to the remaining term of such Advances. " Comparable Treasury Price " means, with respect to any date of prepayment (A) the average of the Reference Treasury Dealer Quotations for such date of prepayment, after excluding the highest and lowest such Reference Treasury Dealer Quotations, or (B) if the Lender obtains fewer than four such Reference Treasury Dealer Quotations, the average of all such quotations. " Consolidated EBITDA " means, for any period, Consolidated Net Income for such period, adjusted to exclude the following items (without duplication) of income or expense to the extent that such items are included in the calculation of Consolidated Net Income: (i) Consolidated Interest Expense; (ii) total income tax expense; (iii) depreciation, amortization (including but not limited to amortization of goodwill and intangibles) and other non-cash charges or losses (other than any non-cash charge or loss that requires an accrual or reserve for cash charges for any future period); (iv) any net income of any Person if such Person is not a Guarantor, except that subject to the limitations contained in clause (v) below, the Borrower's equity in the net income of any such Person for such period shall be included in such Consolidated Net Income up to the aggregate amount of cash actually distributed by such Person during such period to the Borrower or a Guarantor as a dividend or other distribution (subject, in the case of a dividend or other distribution to a Guarantor, to the limitations contained in clause (v) below); (v) any gain or loss realized upon the sale or other disposition of any asset of the Borrower or the Guarantors that is not sold or otherwise disposed of in the ordinary course of business; (vi) any extraordinary gain or loss; (vii) the cumulative effect of a change in accounting principles; (viii) any nonrecurring charges or any expenses related to any acquisition by the Borrower or any Guarantor after the Closing Date; and (ix) any non-cash compensation charge arising from any grant of stock, stock options or other equity-based awards. " Consolidated Interest Coverage Ratio " means, for any period, the ratio of (a) Consolidated EBITDA for such period to (b) Consolidated Interest Expense for such period , provided , however , that: (i) if since the beginning of such period the Borrower or any Guarantor shall have made any Disposition of any company or any business or any group of assets constituting an operating unit of a business (any such transaction, a " Sale "), Consolidated EBITDA for such period shall be reduced by an amount equal to Consolidated EBITDA (if positive) directly attributable to the assets that are the subject of such Sale for such period or increased by an amount equal to Consolidated EBITDA (if negative) directly attributable thereto for such period; (ii) if since the beginning of such period the Borrower or any Guarantor (by merger or otherwise) shall have made an Investment in any Person that thereby becomes a Subsidiary Guarantor, or otherwise acquired any company or any business or any group of assets constituting an operating unit of a business, including any such Investment or acquisition of assets occurring in connection with a transaction causing a calculation to be made hereunder (any such transaction, a " Purchase "), Consolidated EBITDA for such period shall be calculated after giving pro forma effect thereto (including the incurrence of any Debt) as if such Investment or acquisition occurred on the first day of such period; (iii) if since the beginning of such period any Person that subsequently became a Guarantor or was merged with or into the Borrower or any Guarantor since the beginning of such period shall have made any Sale or Purchase that would have required an adjustment pursuant to clause (ii) or (iii) above if made by the Borrower or a Guarantor during such period, Consolidated EBITDA for such period shall be calculated after giving pro forma effect thereto as if such Sale or Purchase occurred on the first day of such period; and (iv) if since the beginning of such period the Borrower or any Guarantor (by merger or otherwise) shall have incurred, repaid, repurchased, redeemed, defeased, discharged or otherwise acquired or retired any Debt, then the Interest Coverage Ratio shall be calculated giving pro forma effect to such incurrence, repayment, redemption, defeasance, discharge or other acquisition or retirement and the use of proceeds therefrom had occurred at the beginning of such period. For purposes of this definition, whenever pro forma effect is to be given to a Disposition, Investment, acquisition of assets, or the incurrence, repayment, redemption, defeasance, discharge or other acquisition or retirement of Debt, the pro forma calculations in respect thereof shall be as determined in good faith by an officer of the Borrower, based upon reasonable assumptions. Consolidated Interest Expense attributable to any interest on Debt (whether existing or being incurred) computed on a pro forma basis and bearing a floating interest rate shall be computed as if the rate in effect on the relevant date of determination (taking into account any interest rate option, swap, cap or similar agreement applicable to such Debt if such agreement has a remaining term in excess of 12 months, or, if shorter, at least equal to the remaining term of such Debt) had been the applicable rate for the entire period. " Consolidated Interest Expense " means, with respect to any period, the sum of, without duplication, (a)the interest expense (accrued and paid or payable in cash for such period) (including, without limitation, any payments of additional amounts) of the Borrower and the Guarantors for such period, as determined on a consolidated basis in accordance with the Accounting Standards and, in any event, including, without limitation, (i)any amortization of debt discount (excluding any amortization of debt discount in respect of any senior secured debt), (ii)the net cash cost under each currency agreement and hedging obligation (including any amortization of discounts), (iii)the interest portion of any deferred payment obligation and (iv)all commissions, discounts and other fees and charges owed with respect to letters of credit, bills of exchange, promissory notes and bankers' acceptance financing and (b)the interest component of capitalized lease obligations paid, accrued and/or scheduled to be accrued by such Person during such period (accrued and paid or payable in cash for such period) minus (c)interest income (accrued and received or receivable in cash during such period) of the Borrower and the Guarantors for such period, as determined on a consolidated basis in accordance with the Accounting Standards and (d) net cash payments to the Borrower and the Guarantors during such period under each currency agreement and hedging obligation (including any accretion of discounts). " Consolidated Leverage Ratio " means, as of any date of determination, the ratio of (a)Consolidated Net Debt on such day to (b)Consolidated EBITDA for the period of the most recent four consecutive fiscal quarters ending prior to the date of such determination for which consolidated financial statements of the Borrower are available; provided , however , that: (i) if since the beginning of such period the Borrower or any Guarantor shall have made any Disposition of any company or any business or any group of assets constituting an operating unit of a business (any such transaction, a " Sale "), Consolidated EBITDA for such period shall be reduced by an amount equal to Consolidated EBITDA (if positive) directly attributable to the assets that are the subject of such Sale for such period or increased by an amount equal to Consolidated EBITDA (if negative) directly attributable thereto for such period; (ii) if since the beginning of such period the Borrower or any Guarantor (by merger or otherwise) shall have made an Investment in any Person that thereby becomes a Subsidiary Guarantor, or otherwise acquired any company or any business or any group of assets constituting an operating unit of a business, including any such Investment or acquisition of assets occurring in connection with a transaction causing a calculation to be made hereunder (any such transaction, a " Purchase "), Consolidated EBITDA for such period shall be calculated after giving pro forma effect thereto (including the incurrence of any Debt) as if such Investment or acquisition occurred on the first day of such period; and (iii) if since the beginning of such period any Person that subsequently became a Guarantor or was merged with or into the Borrower or any Guarantor since the beginning of such period shall have made any Sale or Purchase that would have required an adjustment pursuant to clause (ii) or (iii) above if made by the Borrower or a Guarantor during such period, Consolidated EBITDA for such period shall be calculated after giving pro forma effect thereto as if such Sale or Purchase occurred on the first day of such period. For purposes of this definition, whenever pro forma effect is to be given to a Disposition, Investment or acquisition of assets, the pro forma calculations in respect thereof shall be as determined in good faith by an officer of the Borrower, based upon reasonable assumptions. " Consolidated Net Debt " means, as of any date of determination thereof, the aggregate principal amount of Debt of the Borrower and the Guarantors as of such date, less the amount of cash and Cash Equivalents held by such Persons at such time, determined on a consolidated basis in accordance with the Accounting Standards. The items described in clauses (iii), (iv) and (vi) (and (vii) to the extent such Debt relates to clauses (iii), (iv) and (vi)) of the definition of Debt shall be excluded from the calculation of Consolidated Net Debt. " Consolidated Net Income " means, for any period, the net income (or loss) of the Borrower and the Guarantors for such period, determined on a consolidated basis in accordance with the Accounting Standards. " Control " (including the terms " Controlling " and " Controlled by ") of a Person means the possession, direct or indirect, by another Person or group of Persons, including through the ownership of more than 50% of the Voting Shares of such Person, of the power to direct or cause the direction of the management and policies of such Person. " Debt " means (without double-counting), with respect to any Person, whether recourse is to all or a portion of the assets of any Person and whether or not contingent, (i) every obligation of such Person for money borrowed, (ii) every obligation of such Person evidenced by bonds, debentures, notes or other similar instruments representing financial indebtedness, including obligations of such nature incurred in connection with the acquisition of property, assets or businesses, (iii) every reimbursement obligation of such Person with respect to letters of credit, bankers' acceptances or similar facilities issued for the account of such Person, (iv) every obligation of such Person issued or assumed as the deferred purchase price of property or services (but excluding trade accounts payable or accrued liabilities arising in the ordinary course of business) as a means of primarily obtaining finance, (v) every Capital Lease Obligation of such Person, (vi) net obligations of such Person under interest rate hedging obligations (the amount of any such obligations to be equal at any time to the termination value of such agreement or arrangement giving rise to such obligation that would be payable by such Person at such time), and (vii) every Guarantee or indemnity to pay the obligations referred to in (i) to (vi) (inclusive) above of such Person. " Default " means any Event of Default or any event that would constitute an Event of Default but for the requirement that notice be given or time elapse or both. " Deposit Account " means a demand, time, savings, passbook or like account with a bank, savings and loan association, credit union or like organization, other than an account evidenced by a negotiable certificate of deposit. " Disposition " means, as to any Person, any sale, assignment, transfer, lease or other disposition by such Person of any Property (whether now owned or hereafter acquired) of such Person. " Embratel " means Empresa Brasileira de Telecomunicacoes S.A. " Events of Default " has the meaning specified in Section 6.01. " GAAP " means generally accepted accounting principles in the United States. " Governmental Authority " means the government of the United States of America, or of any other nation, or any political subdivision thereof, whether state or local, and any agency, authority, instrumentality, regulatory body, court, central bank or other entity exercising executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or pertaining to government. " Guarantee " by any Person means any obligation, contingent or otherwise, of such Person directly or indirectly guaranteeing any Debt or other obligation of any other Person and, without limiting the generality of the foregoing, any obligation, direct or indirect, contingent or otherwise, of such Person (i)to purchase or pay (or advance or supply funds for the purchase or payment of) such Debt or other obligation (whether arising by virtue of partnership arrangements, by agreement to keep-well, to purchase assets, goods, securities or services, to take-or-pay, or to maintain financial statement conditions or otherwise) or (ii)entered into for the purpose of assuring in any other manner the holder of such Debt or other obligation of the payment thereof or to protect such holder against loss in respect thereof (in whole or in part); provided that the term "Guarantee" shall not include endorsements for collection or deposit in the ordinary course of business. The term "Guarantee" used as a verb has a corresponding meaning. " Guaranteed Obligations " has the meaning specified in Section 7.01. " Guarantor " means each of the Affiliates of the Borrower listed on the signature pages hereof, and each of the Affiliates of the Borrower which becomes a Guarantor after the date hereof in accordance herewith. " Hedging Agreement " means any agreement with respect to any swap, forward, future or derivative transaction or option or similar agreement involving, or settled by reference to, one or more rates, currencies, commodities, equity or debt instruments or securities, or economic, financial or pricing indices or measures of economic, financial or pricing risk or value or any similar transaction or any combination of these transactions, in each case, entered into by the Borrower or any Guarantor. " IFRS " means International Financial Reporting Standards and applicable accounting requirements published by the International Accounting Standards Board, as in effect from time to time . " Independent Investment Banker " means one of the Reference Treasury Dealers appointed by the Lender after consultation with the Borrower. " Intercompany Debt " means any obligation owed by the Borrower or a Guarantor to another Guarantor or the Borrower. " Interest Period " means the period commencing on the Closing Date and ending on the Business Day immediately following April15 and October15, as applicable, in each year, provided that each Interest Period that would otherwise end on a day that is not a Business Day shall be extended to the immediately following Business Day unless such immediately following Business Day would fall in the next calendar month, in which case such Interest Period shall end on the immediately preceding Business Day. " Investment " means, with respect to any Person, any loan or advance to, any acquisition of Voting Shares, equity interest or other security of, or capital contribution or other similar investment in, such Person. " Lender " has the meaning specified in the recital of parties to this Agreement. " Lending Office " means the office of the Lender specified as its "Lending Office" set forth below the Lender's name beneath its signature hereto or such other office of the Lender as the Lender may from time to time specify in writing to the Borrower. " Lien " means any lien, security interest, pledge, mortgage, fiduciary guaranty or other charge or encumbrance of any kind, or any other type of preferential arrangement, including the lien or retained security title of a conditional vendor. " Material Adverse Change " means any material adverse change in the business, condition (financial or otherwise), operations, performance or properties of the Borrower and the Guarantors taken as a whole. " Material Adverse Effect " means a material adverse effect on (a) the business, condition (financial or otherwise), operations, performance or properties of the Borrower and its Subsidiaries taken as a whole or (b) the ability of the Lender to enforce, or the validity or enforceability of, the respective obligations of the Borrower or any Guarantor under any Transaction Document. For purposes of clause (a) of this definition, the parties understand that any effect on the business, condition (financial or otherwise), operations, performance or properties of the Borrower and its Subsidiaries taken as a whole shall be material if it has a financial impact in excess of $30,000,000. " Material Contract " means any agreement, contract or similar instrument to which the Borrower or any Guarantor is a party providing for payments in an aggregate amount, or otherwise having a value, in excess of U.S.$30,000,000 . " Maturity Date " means June 18, 2019; provided that, if such day is not a Business Day, the Maturity Date shall be the immediately preceding Business Day. " Note " means a promissory note of the Borrower payable to the Lender or a permitted assignee, in substantially the form of Exhibit A, and includes each new Note issued pursuant to Section8.07(b). " Notice of Borrowing " has the meaning specified in Section2.02(a). " Other Taxes " has the meaning specified in Section2.07(b). " Permitted Debt " means: (a) Debt arising under the Transaction Documents; (b) Debt of the Borrower and its Subsidiaries existing on the Closing Date and the renewal, refinancing, extension and replacement thereof (without any shortening of the maturity of any principal amount thereof); provided , that any such renewal, refinancing, extension or replacement shall not exceed the principal amount thereof outstanding immediately prior to such renewal, refinancing, extension or replacement plus the unpaid accrued interest and premium thereon and other reasonable fees and expenses incurred in connection therewith; (c) Debt in respect of interest rate Hedging Agreements incurred for non-speculative purposes; (d) Guarantees of the Borrower and its Subsidiaries with respect to Debt and other obligations permitted under the Agreement; (e) Debt of the Borrower or any Subsidiary owing to the Borrower or any Subsidiary; (f) Debt arising from the honoring by a bank or other financial institution of a check, draft or other similar instrument drawn against insufficient funds in the ordinary course of business, so long as such Debt is promptly repaid; (g) Debt representing deferred compensation to employees of the Borrower and its Subsidiaries incurred in the ordinary course of business; and (h) Debt in respect of workers compensation claims, property casualty or liability insurance, take-or-pay obligations in supply arrangements, self-insurance obligations, performance, bid, customs, government, appeal and surety bonds and other obligations of a similar nature, in each case incurred in the ordinary course of business. " Permitted Holders " means, individually or collectively, ( i )Embratel and ( ii )Globo Comunicações e Participações S.A. and their respective Affiliates and permitted successors and assigns. " Person " means an individual, partnership, corporation (including a business trust), joint stock company, trust, unincorporated association, joint venture, limited liability company or other entity, or a government or any political subdivision or agency thereof. " Process Agent " has the meaning specified in Section8.12(c). " Property " of any Person, means any property or assets, or interest or right therein, of such Person. " Reais " means the lawful currency of Brazil. " Reference Treasury Dealer " means each of Deutsche Bank Securities, Inc. and Santander Investment Securities Inc., or their Affiliates which are primary U.S. Government securities dealers, and two other leading primary U.S. Government securities dealers in New York City reasonably designated by the Borrower; provided , however , that if any of the foregoing or their Affiliates shall cease to be a primary U.S. Government securities dealer in New York City (a " Primary Treasury Dealer "), the Borrower shall substitute therefor another Primary Treasury Dealer. " Reference Treasury Dealer Quotations " means, with respect to each Reference Treasury Dealer and any date of prepayment, the average, as determined by the Lender, of the bid and asked prices for the Comparable Treasury Issue (expressed in each case as a percentage of its principal amount) quoted in writing to the Lender by such Reference Treasury Dealer at 3:30 p.m. New York time on the third Business Day preceding such date of prepayment. " Required ROF Amendment " means an amendment to the ROF necessary or requested by the Lender in connection with the Advance, including the cancellation of the ROF and the generation of new ROFs in order to reflect any assignments effected pursuant to Section8.07. " Restricted Payment " means, as to any Person, any dividend, interest over capital (as defined under the Accounting Standards) or other payment or distribution (whether in cash, securities or other Property) on account of, or the setting apart of money for a sinking or other analogous fund for, or the purchase, redemption, retirement or other acquisition of, any shares of any class of stock of such Person or of any warrants, options or other rights to acquire the same (or to make any payments to any other Person, such as "phantom stock" payments, where the amount thereof is calculated with reference to the fair market or equity value of such Person or any of its Subsidiaries), but excluding dividends payable by any Person solely in shares of common stock of such Person. " ROF " means the Registro de Operação Financeira , an electronic registration identified by a number obtained by or on behalf of the Borrower, prior to the disbursement of the Advance through the Brazilian Central Bank Information System  SISBACEN. " Solvent " means, with respect to any Person at any time, that (a)the fair value of the Property of such Person is greater than the total amount of liabilities (including contingent liabilities) of such Person, (b)the present fair saleable value of the Property of such Person is not less than the amount that will be required to pay the probable liability of such Person on its debts as they become absolute and matured, (c)such Person does not intend to, and does not believe that it will, incur debts or liabilities beyond such Person
